DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 14 recites the limitation "the recessed QFN package" in “line 3, 13” respectively.  There is insufficient antecedent basis for this limitation in the claim.  Also, abbreviation should be spell out.
For the purpose of examination it is assumed QFN package and flat no-lead (FNL) package are the same and/or QFN is a quad flat no-leads package.
Claims 15-19 are also rejected by depending on rejected claim 14.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 14-19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wojcik et al. (US 2018/0254605).
With respect to claims 14, 1 Wojcik et al. ‘605 shows and discloses electronic circuit package (Fig 6, 1-5), comprising: a recessed flat no-leads (FNL) package (Section [004, 069-072, 088], even though did not explicitly state a FNL package, however Fig 6, 1-5 shows and discloses the flat without leads package - leadframe is embedded in base region of housing) comprising: a wall extending in a direction normal from and partially surrounding a recessed floor portion, the wall further comprising a first walled portion section substantially parallel to a third wall portion, the first and third walled portions spanned by a second wall portion (Fig 6, 1-5: left/right; See also Section [012-050]); and an un-walled floor portion spanning between the first walled portion and the second walled portion substantially opposite the second walled portion (Fig 6, 1, 5: un-walled portion where emission 560 is output); a side facing emitting and/or sensing electronic component attached to the floor portion of the recessed QFN package via a bottom surface, wherein the electronic component is oriented to direct emission and/or detection toward the un-walled portion, wherein the electric component is electrically connected to at least one electrical contact in the recessed floor portion of the recessed QFN package (Fig 6, 1-5: a side emitting component 550 attached to the floor and emission toward un-walled portion/ output 560 where the electronic component connected in the recessed floor portion 552 via 570of package). Since claim 1 recites the same or identical elements/limitations it is within one skill in the art to use Wojcik et al. ‘605 to recite the method of producing a semiconductor package, product by process (TITLE; Section [058, 081-082]; Claims 36, 39 singulating).  

With respect to claim 15, Wojcik et al. ‘605 shows wherein the FNL package comprises a recessed quad flat no-leads (QFN) package and the wall extends from only three of four edges of the recessed floor portion (Fig 6, 1, 5: only three walls fully extends and the fourth wall is open).
With respect to claim 16, Wojcik et al. ‘605 shows wherein the un-walled portion corresponds to a singulation plane along an edge of the recessed floor of the QFN package (Fig 6, 1, 5).
With respect to claim 17, Wojcik et al. ‘605 shows wherein the electrical contact of the QFN package comprises an electrical connecting pad disposed on the package floor and/or wall (Fig 6, 1, 5).
With respect to claim 18, Wojcik et al. ‘605 shows wherein the wall is substantially U-shaped (Fig 6, 1, 5: substantially U-shaped with opening).
With respect to claim 19, Wojcik et al. ‘605 shows further comprising: a transparent potting material covering the floor portion and the side facing emitting and/or sensing electronic component; and a smooth exit window in the potting material along the un-walled floor portion (Fig 6, 1-5: 220; Section [053, 093]glass covering).

Claims 2-13, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wojcik et al. (US 2018/0254605).
With respect to claim 2, the claim further requires wherein the FNL package comprises a recessed quad flat no-leads (QFN) package.  Wojcik et al. ‘605 did not explicitly state the above.  However, Wojcik et al. ‘605 did shows the used of flat no-leads type of package with leadframe into the base of housing (Fig 6, 1-5; Section [004]); therefore, it is within one skill in the art to recognize Wojcik et al. ‘605 capable of using known QFN package for the benefit of having compact device.
	
With respect to claim 3, Wojcik et al. ‘605 shows and discloses electrically connecting a circuit comprising the first side emitting laser diode to an electrical contact of the recessed QFN package (Fig 6, 1-5; Abstract; Section [005-040]).

With respect to claim 4, Wojcik et al. ‘605 discloses wherein the singulation plane substantially bisects the QFN package demarking the first piece and the second piece (Section [058, 061, 081-082] sigulations; Claims 36, 39 singulating).

With respect to claim 5, Wojcik et al. ‘605 further comprising the step of filling the recess portion the QFN with a transparent hardening resin (Section [078] transparent potting material).

With respect to claim 6, the claim further requires a mold portion aligned with a portion the singulation plane adjacent to a beam aperture of the first side emitting laser diode, and with the mold portion, forming a smooth exit window of the transparent hardening resin apart from the singulation plane, wherein the singulating does not singulate the smooth exit window.  Wojcik et al. ‘605 did not explicitly state the above.  However, Wojcik et al. ‘605 did discloses the mold, singulating and transparent potting material being used (Section [058, 061, 081-082]; Claims 36, 39 singulating; Section [053, 078, 093] transparent potting material, glass covering).  Therefore, it is within one skill in the art to recognize Wojcik et al. ‘605 capable having a mold portion aligned with the singulation plane forming a smooth exit window of the transparent exit window for beam output (Fig 1-6).
With respect to claim 7, Wojcik et al. ‘605 shows covering the recess portion the QFN with a cover and/or attaching a transparent window along the singulation plane of the first piece (Fig 6, 1-5: 220; Section [053, 093]glass covering).
With respect to claim 8, Wojcik et al. ‘605 discloses determining a second singulation plane substantially parallel to the first singulation plane between the side emitting laser diode and (Section [058, 061, 081-082]; Claims 36, 39 singulating, singulations).

With respect to claims 9, 10, 11 the claims further requires wherein the first side emitting laser diode is one of a plurality of side emitting laser diodes in a first laser diode array.  Wojcik et al. ‘605 did not explicitly state as the above; OR physically attaching a second side emitting laser diode to the floor portion of the recessed QFN package substantially opposite the first side emitting laser across the first singulation plane, wherein after singulation the second side emitting laser diode is in a the second piece; And wherein the second side emitting laser diode is one of a plurality of side emitting laser diodes in a second laser diode array.  Wojcik et al. ‘605 did not explicitly state as the above. However, Wojcik et al. ‘605 did discloses multiple laser components within the flat no-lead package where at least one of the laser components is side emitting laser and singulations (Fig 6, 1-5; Section [012-014, 082]). Therefore, it is within one skill in the art to recognize Wojcik et al. ‘605 capable of having the above limitation, and it is well-known use laser array in a package. Also, it has been held where the general conditions of a claim are disclosed in the prior art that omission of an element and its function in a combination where the remaining elements performs the same functions as before involves only routine skill in the art.

With respect to claims 12, 13 Wojcik et al. ‘605 shows further comprising the step of electrically connecting the first laser diode to a circuit electrically connecting to the QFN package first piece; OR electrically connecting the second laser diode to a circuit electrically connecting to the QFN package second piece (Fig 1-6; Section [012-039; 055-092]).
With respect to claim 20, the claim requires A method for producing a semiconductor package, comprising the steps of: physically attaching a first side sensing electronic component to a floor portion of a recessed flat no-leads (FNL) package comprising a wall extending from and substantially surrounding perimeter of a recessed floor portion, wherein first side sensing electronic component is positioned to orient a sensing and/or detection region parallel to the recessed floor portion toward an opposing portion of the wall; determining a first singulation plane between the first side sensing electronic component and the opposing portion of the wall; and singulating the FNL package into a first piece and a second piece along the first singulation plane, wherein after singulation the opposing portion of the wall is in the second piece and the first side sensing electronic component is in the first piece.  Since claim 20 recites similar or the same elements/limitation of claims 14, and 1 it is within one skill in the art to use Wojcik et al. ‘605 to recite the method of producing a semiconductor package, product by process (TITLE; Section [058, 081-082] singulations; Claims 36, 39 singulating).  Even though, Wojcik et al. ‘605 did not explicitly state the element as sensing electronic component; however Wojcik et al. ‘605 did discloses multiple laser components within the flat no-lead package (Fig 6, 1-5; Section [012-014]) and it is within one skill in the art to recognize the well-known use of sensing electronic component (i.e. resistor, current sensing, temp. sensor, PD, etc.) within a package for its intended 
					COMMUNICATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-1948.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA MANNO can be reached on (571) 272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.